Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Edward Barbour appeals the district court’s order consolidating his eight 42 U.S.C. § 1983 (2000) complaints and dismissing them without prejudice, pursuant to 28 U.S.C. § 1915A (b)(1) *283(2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Barbour v. Western Reg’l Dir., No. 7:08-cv-00598-JCT-MFU, 2008 WL 5062126 (W.D.Va. Nov. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.